Lamar, J.
1. In this distressing case it appears that the defendant had, from his earliest infancy, been afflicted with epilepsy. He has, however, no cause to complain of the charge on the subject of insanity; for the court fully and fairly submitted to the jury the question whether the homicide was committed during a lucid interval, instructing them that before they could convict they must find not only that the defendant knew the difference between right and wrong, and was mentally capable of choosing to do or not to do the alleged act, but that they must also find that he was capable of governing his conduct in accordance with such choice.
2, 3. It appeared that the defendant with others had been playing ball, and, while returning home, had an altercation in which the deceased- — -who had a bat in his hand — -used language which greatly incensed the defendant, and according to the testimony for the State the latter thereupon drew his pistol, fired, and instantly killed his companion. At the time the accused used language *435indicating a settled purpose to kill, and shortly after the shooting fled to his home, where he was later arrested. The defendant insists that under the evidence he was guilty either of murder or of justifiable homicide, and that it was error for the court to charge the law of voluntary manslaughter. Even if the evidence had not warranted a charge on the subject of voluntary manslaughter, the defendant can take no advantage thereof, inasmuch as it appears that the court was requested by his counsel, both orally and in writing, to charge the law on that subject. It is well settled that a party can not obtain a reversal for errors which he has himself committed, nor for an error which he has invited. Compare Howard v. State, 115 Ga. 244 (4), and cit.
4, 5. The almanac or the Northampton tables of mortality (Ga. R. Co. v. Oaks, 52 Ga. 410 (4)) and other similar works of exact science may be introduced as evidence. Eor the reasons given in Johnson v. Railroad Co., 95 Ga. 685, books of science and art are not admissible in evidence to prove the opinions of experts announced therein. It was not error, therefore, to refuse to permit counsel for the accused to read, from a book of medical jurisprudence, an account of a homicide committed by an epileptic, with the opinion of the author as to whether or not he was criminally responsible. Such book could not have been received in evidence when it might have been met by counter-extracts; and if not admissible in evidence, it was doubly inadmissible to read it first in argument, when there might be no opportunity to reply in kind. Of course this ruling does not lead to the conclusion that counsel may not quote from memory, or even read brief extracts of literary or historical matter to embellish or strengthen the argument, or to illustrate and make effective his discussion of the facts. And while there is some conflict of authorities on the subject (Lawson’s Expert and Opin. Ev. (2d ed.) 217), the ruling in the Johnson case, and in Gribb v. State, 118 Ga. 316, determines thai in this State nothing can be first read in argument, which performs the office of evidence, or introduces facts calculated to influence the jury.
6-9. The other assignments of error are sufficiently dealt with in the headnotes.

Judgment affirmed.

All the Justices concur, except Simmons, G. J., absent.